                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

             Plaintiff,

v.                                                          No. CV 19-1148 RB/CG

BENNY CHEE, et al.,

             Defendants.


            AMENDED ORDER SETTING SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon the Pre-Settlement Status Conference

held June 23, 2021. IT IS HEREBY ORDERED that the previously scheduled Zoom

Settlement Conference set for Thursday, July 1, 2021, at 9:00 a.m., will be held in

person, in the Pecos Courtroom of the Pete V. Domenici United States Courthouse, 333

Lomas N.W., Albuquerque, New Mexico. The adjuster may appear by Zoom.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
